Citation Nr: 0312149	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 10 
percent for lumbosacral strain, prior to April 12, 2001.  

2.  Entitlement to a rating evaluation in excess of 20 
percent for lumbosacral strain, from April 12, 2001.  

3.  Entitlement to an initial compensable rating evaluation 
for degenerative changes of the right ankle.  

4.  Entitlement to service connection for a left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1960, 
from July 1977 to February 1978, and from April 1978 to 
August 1993, as well as active duty for training during the 
period November 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran's claims were previously before the Board, and in 
an October 1997 remand, they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

In November 2000, the veteran asserted a claim of entitlement 
to service connection for numbness and pain in the left leg, 
claimed as secondary to his service-connected lumbosacral 
strain.  The RO did not adjudicate the claim.  The issue will 
be addressed in the REMAND portion of this decision.  
Moreover, the issues of entitlement to increased rating 
evaluations for lumbosacral strain, prior to and from April 
12, 2001, will also be discussed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative changes of 
the right ankle are not shown to be productive of moderate 
limitation of motion.

2.  The veteran is not shown to have a current left knee 
disorder that is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating evaluation 
for degenerative changes of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2002).

2.  The veteran's left knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in September 1993 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in May 1994 and June 1996 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a December 1994 statement of the case 
the RO notified the veteran of regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In July 2001 and January 2003 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
Specific regulations pertaining to the VCAA were provided to 
the veteran in the January 2003 letter.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
and increased rating claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in January 1994, 
April 1999, and April 2001.  The Board finds that all known 
and ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the June 1997 personal hearing; VA outpatient 
treatment reports; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Right ankle

The veteran is currently assigned a noncompensable disability 
rating for degenerative changes of the right ankle disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5271 (2002).  He contends that his right ankle 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.

Under Diagnostic Code 5271, the schedular criteria 
contemplate a 10 percent disability rating for moderate 
limitation of motion of the ankle.  A 20 percent disability 
rating is warranted for marked limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Full range of 
motion for the ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
II (2002).  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

Other diagnostic codes pertaining to the ankle that may be 
applicable in the present case are Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or astragalus), and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.

Service medical records show that the veteran injured is 
right ankle during service in November 1979 while playing 
football.  It was swollen and tender.  He was prescribed an 
ankle splint and told to avoid weight bearing.  Periodic 
service examinations and reports of medical history contained 
no complaints, treatment, or diagnoses of any right ankle 
pain or disability.

VA examination reports and outpatient treatment records dated 
January 1994 to April 2001 reflect that the veteran's right 
ankle was within normal limits.  While the veteran asserted 
that his right ankle became painful in cold weather and with 
prolonged walking, he reported having no weakness or 
stiffness, and had no complaints of ankle swelling, heat, 
redness.  In addition, he denied instability, giving way, 
locking, fatigability, or lack of endurance.  Examinations 
showed his right ankle range of motion was "completely 
normal and painless."  Further, no effusion, deformity, 
tenderness, or crepitus was seen.  The veteran described his 
flare-ups as occurring "rarely," and only during cold 
weather and with increased walking.  He did not describe 
specific limitation of motion or functional impairment due to 
flare-ups.  He also did not use any type of crutch, cane, or 
brace at the right ankle region and there had been no 
surgeries on his right ankle.  Range of motion testing showed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
Inversion and eversion were both 20 degrees.  Strength was 
5/5 and no sensory deficits were found.  The veteran was 
diagnosed with full range of motion with no loss of strength 
or instability.  The examiner opined that the veteran's ankle 
did not significantly limit his functional ability in any 
way.  X-rays showed mild degenerative changes.  

At his January 1995 personal hearing, the veteran stated that 
his right ankle did not limit his movement, but was painful 
on occasion with movement.  He did report having instability 
in his legs at times, but was unable to determine if the 
instability was due to his ankle.  At a June 1997 hearing, 
the veteran asserted that his ankle hurt quite a bit and 
limited his function of movement.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for degenerative changes of 
the right ankle.  The veteran's service-connected right ankle 
disability is currently rated as noncompensable under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 and the objective 
medical evidence does not demonstrate that the right ankle is 
productive of moderate limitation of motion or traumatic 
arthritis with demonstrated limitation of motion.  Moreover, 
the evidence contains no record of ankylosis, malunion of os 
calcis or astragalus, or astragalectomy.  As such, other 
diagnostic codes pertinent to ankle disabilities are not for 
application in the present case.  

A compensable rating under Diagnostic Codes 5010 and 5271 
require that the veteran's right ankle exhibit at least 
moderate limitation of motion or traumatic arthritis with 
demonstrated limitation of motion.  As discussed above, the 
right ankle has a full range of motion and the examiner has 
commented that the ankle did not significantly limit the 
veteran's functional ability in any way.  The Board has been 
unable to identify any objective evidence indicating that the 
veteran's service-connected right ankle disability displays 
"moderate" limitation of motion, or that an increased 
disability is approximated.  Thus, an increased disability 
evaluation under the provisions of Diagnostic Codes 5010 and 
5271 is not in order. 

The Board also finds that an increased disability rating 
evaluation is not warranted for residuals of the veteran's 
degenerative changes of the right ankle on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the evidence 
indicates that the veteran experiences some pain with cold 
weather or prolonged walking, there is no objective evidence 
to support such a contention.  There has been no objective 
examination during a flare-up, and the veteran asserted that 
the flare-ups "rarely" occur.  The Board has considered the 
veteran's statements made during his personal hearings; 
however, any additional functional loss, excess fatigability, 
and pain on movement are not supported by adequate pathology 
such that would warrant a rating higher than that currently 
assigned.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but they do not provide a basis for an 
increased rating under these circumstances.  

The Board thus finds that the preponderance of the evidence 
is against an initial compensable rating evaluation for the 
degenerative changes of the right ankle.  The appeal is 
accordingly denied.  In denying this claim, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  

2.  Left knee

The veteran is seeking entitlement to service connection for 
a left knee disability.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's service connection claim and that service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to evidence of a current left knee disorder, VA 
examination reports dated in January 1994 and October 1995 
reflect that the veteran does not suffer from a current left 
knee disorder.  While the veteran reported a history of in-
service left knee pain and injury, he stated that he had 
worked since separation "without any problem" and had "no 
complaints relative to this injury now."  Examinations of 
the left knee were within normal limits and an X-ray revealed 
no gross abnormalities.  The veteran was diagnosed with 
status post trauma of the left knee from history with no 
significant residual complaints.  In October 1995, the 
veteran complained of minimal occasional pain in his left 
knee that came every few weeks after prolonged walking.  An 
examination found no left knee abnormalities.  There was no 
tenderness and range of motion was normal.  The veteran was 
diagnosed with history of trauma to the left knee with no 
residuals.  

At his January 1995 and June 1997 personal hearings, the 
veteran stated that he had initially injured his left knee 
during high school in 1955 or 1956 and then reinjured it 
during service.  He asserted that his left knee cracked with 
vigorous exercise and that the pain was worsened by cold 
weather.  He also asserted that he felt pain in his left knee 
when he "really put a lot of stress on it."  He denied 
limitation of function.  He maintained that he was not 
currently being treated for a left knee disorder and that he 
took Tylenol for pain. 

With respect to evidence of an in-service left knee injury, 
service medical records show that the veteran injured his 
left knee in July 1971.  At that time, localized tenderness 
was found over the patella.  No instability or limitation of 
motion was observed.  He was diagnosed with a contusion and 
assigned to light duty.  In May 1990, the veteran complained 
of chronic pain in the medial aspect of his left knee for the 
prior 4 months.  An examination revealed full range of motion 
without instability or effusion.  Following an X-ray, he was 
diagnosed with left knee retropatellar pain syndrome and 
slight degenerative joint disease of the patellofemoral 
joint.  In April 1992, the veteran stated that his left knee 
was painful with prolonged walking.  He had a limp, 
tenderness, and pain with valgus stress, though a ligament 
examination was stable.  Periodic in-service medical 
examination reports dated January 1974 to March 1993 contain 
no complaints, treatment, or diagnoses of any left knee pain 
or disorder.  The veteran asserted that he did not have a 
"'trick' or locked knee."  

While the veteran's service medical records reflect that he 
had injured his left knee in service, there is no evidence 
that the injury produced a chronic left knee disability.  A 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Although the Board has no reason to doubt 
that the veteran may experience left knee pain on occasion, 
it is well-established that a symptom such as pain, absent a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The mere fact that the veteran injured his 
left knee during service is not sufficient to warrant a grant 
of service connection; there must be chronic disability 
resulting from that injury.  As discussed above, while the 
veteran was diagnosed with "slight degenerative joint 
disease of the retro patella" during service in 1990, no 
left knee pathology has been recently identified on two 
thorough VA medical examinations including x-ray, and the VA 
examiners have diagnosed the veteran with a history of trauma 
to the left knee with no residuals.  Moreover, the veteran 
himself asserted that his left knee provided no limitation of 
movement or function.  The Board also notes that the record 
on appeal contains no medical nexus evidence linking any 
current left knee disability to an in-service left knee 
injury.

To the extent that the veteran ascribes a current left knee 
disorder to service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from a current left 
knee disorder that is etiologically related to active 
service.  Absent evidence of a current left knee disorder and 
a medical nexus opinion linking any current left knee 
disorder to service, service connection is not warranted.  
The appeal is accordingly denied. 

C.  Extraschedular consideration

The Board notes that there is no indication that the RO 
considered the application of the regulations concerning an 
extraschedular rating for the veteran's right ankle 
disability.  See 38 C.F.R. § 3.321(b).  In the absence of a 
specific finding on the part of the RO that an extraschedular 
rating was not warranted, the Board may not address that 
matter.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's right ankle disability warrants a 
compensable rating or that the veteran has a current left 
knee disorder that is related to active service.  The 
veteran's appeal is accordingly denied.


ORDER

Entitlement to an initial compensable rating for degenerative 
changes of the right ankle is denied.

Service connection for a left knee disorder is denied.  


REMAND

The veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling prior to April 12, 
2001, and 20 percent disabling from April 12, 2001, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5295-5292 
(2002).  He contends that his back disability is more 
disabling than currently evaluated, and has appealed for an 
increased rating.  

In a November 2000 statement, the veteran asserted that he 
had been treated for his back disorder at the VA Medical 
Center (VAMC) in Newington, Connecticut.  VA outpatient 
treatment records from the VAMC in West Haven, Connecticut 
also included a notation that additional treatment records 
were located at the Newington, Connecticut VAMC.  Those 
records are not associated with the claims file and it does 
not appear that the RO made a request for those records.  

Furthermore, in a November 2000 statement, the veteran raised 
the issue of entitlement to service connection for numbness 
and pain in his left leg, claimed as secondary to his 
service-connected lumbosacral strain.  It does not appear 
from the record that the claim has been developed and 
adjudicated by the RO.  In addition, the Board notes that 
consideration of the veteran's claim of entitlement to 
service connection for left leg numbness and pain could have 
an impact upon his claim for an increased rating for 
lumbosacral strain.  Under these circumstances, and in light 
of the veteran's contentions, the Board finds that the 
veteran's claim for an increased rating for lumbosacral 
strain is inextricably intertwined with his claim of 
entitlement to service connection for left leg numbness and 
pain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
In the Harris decision, the Court stated that it would not 
decide cases in a piecemeal fashion or interfere in VA's 
deliberative process as it decided that it did not have 
jurisdiction over one of the two issues in the case at hand.  
The Court further found that it was necessary to remand the 
case because the issues were inextricably intertwined such 
that a decision on one issue could have a significant impact 
on the second issue.  As such, a Court review of one of the 
issues, while the second remained un-adjudicated, could 
render the review useless in the end.  Therefore, because the 
issues were inextricably intertwined, the Court remanded them 
so that they could be decided together.  Id.

In the present case, the veteran's increased rating claim for 
lumbosacral strain is deferred and the claim of entitlement 
to service connection for a disorder characterized by 
numbness and pain in the left leg, claimed as secondary to 
lumbosacral strain, is remanded to the RO.  Chairman's 
Memorandum No. 01-02-01, Section 9.c(6) (Jan. 29, 2002) 
provides that development in a case will be undertaken by the 
Board or by the RO but not by both.  Because some development 
in this case requires action by the RO (initial adjudication 
of service connection for numbness and pain in the left leg), 
all indicated development should be done by the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the VAMC in 
Newington, Connecticut for any treatment 
of a back disorder from 1993 to the 
present.  Please obtain all notes, 
consults, lab findings, imaging (X-ray, 
MRI, CT scan), procedures, problem lists, 
and confirmed diagnoses.  Associate all 
records obtained with the claims folder.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for a back disorder 
characterized by numbness and pain in the 
left leg, claimed as secondary to 
lumbosacral strain, and conduct all 
appropriate development necessary in 
compliance with governing legal criteria 
to include the VCAA.  In adjudicating 
this issue the RO should consider all of 
the pertinent evidence of record 
including the medical opinions obtained 
on VA examinations in April 1999 and in 
April 2001.  

3.  If necessary in order to determine 
whether service connection is in order 
and/or to establish a current rating for 
the veteran's service-connected low back 
disability, the RO should determine 
whether another VA examination of the 
veteran's back is necessary.  All 
studies, tests, X-rays, and evaluations 
deemed necessary should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including active and 
passive range of motion.  The examiner is 
also requested to distinguish nonservice-
connected low back symptomatology from 
service-connected symptomatology, if 
possible.  If in order, and in light of 
the recently amended provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, the 
examiner is specifically requested to 
ascertain whether the veteran suffers 
from incapacitating episodes of 
intervetebral disc syndrome (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
and how frequently those episodes occur.

4.  The RO should ensure that the veteran 
and his representative are informed that 
Board review over any issue not currently 
in appellate status (to include the claim 
of entitlement to service connection for 
a back disorder characterized by numbness 
and pain of the left leg) may be obtained 
only if a timely notice of disagreement 
and, after issuance of a statement of the 
case, a timely substantive appeal, are 
filed.

5.  Following readjudication of the 
veteran's increased rating claim, if the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.  


The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is notified. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

